 

EXHIBIT 10.1

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (the "Agreement") is made as of this 12th day of
August 2014, between Eventure Interactive, Inc. having its principal place of
business at 3420 Bristol Street, 6th Floor, Costa Mesa, CA 92626 (hereinafter
referred to as the "Company"), and Vinay Jatwani, an individual with an address
of 1166 Dolphin Terrace, Corona Del Mar, CA 92625 (hereinafter referred to as
the "Consultant").

 

WHEREAS, the Company desires to have the Consultant perform certain services as
specified herein, and the Consultant is experienced in providing, and is willing
to perform, such services for the Company.

 

1.            Statement of Work.

 

The Company hereby engages the Consultant to perform, and the Consultant hereby
agrees to perform, subject to the direction of the Company, (i) the services set
forth on Exhibit A hereto (the terms of which are incorporated by reference
herein) and (ii) such other services requested by the Company as are within the
expertise of the Consultant (collectively, the "Services").

 

The Consultant agrees to:

 

(a)          comply with all instructions and directions regarding the Services
received from the Company;

 

(b)          accept assignments regarding the Services only from the Chief
Executive Officer, President or Chief Financial Officer of the Company; and

 

(c)          report only to the President, Chief Executive Officer or Chief
Financial Officer of the Company or their designees. The Consultant agrees to
perform the Services with the standard of care, skill and diligence of an
experienced consultant with experience in performing such types of Services.

 

2.            Relationship Among the Parties.

 

The Company and the Consultant expressly acknowledge and agree that the
Consultant is an independent contractor to the Company, and this Agreement does
not create, and will not be deemed to create, a partnership, joint enterprise,
agency, employer-employee or master-servant relationship between the parties.
The Consultant agrees that during the term of this Agreement the Consultant
shall not hold himself out as an employee of the Company. The Consultant
acknowledges that the Consultant is not entitled to workers compensation or any
other benefit or insurance protection provided by the Company or its affiliates
to their employees. The Consultant will make all filings with local, state and
federal taxing authorities required of him and make all payments required by
such taxing authorities, including income tax and social security tax payments,
required on the payments made to the Consultant by the Company hereunder.

 

          Consultant   Company

 

 

 

 

The Consultant acknowledges and agrees that he is not authorized to, shall not,
and shall not represent or imply that he has authority to, bind or obligate the
Company in any way nor, without the express prior written authorization of the
Chief Executive Officer, Chief Financial Officer or President of the Company or
their designees, negotiate the terms or conditions of any agreement on behalf of
the Company, whether relating to the Services or otherwise.

 

3.            Effective Date and Term; Termination

 

This Agreement shall be effective on August 12, 2014 and terminate on August 11,
2016 subject to extension upon mutual written agreement of both parties.
Notwithstanding the foregoing, the Company may terminate this Agreement at any
time upon thirty days prior written notice to Consultant. Upon any such
termination, the Company’s obligations to make the bi-monthly payments required
by Section 4(a) of this Agreement shall cease. Notwithstanding any termination
of this Agreement, the provisions of Sections 2, 7, 8, 11, 12 and 13(j) shall
survive and continue.

 

4.            Compensation and Payment of Expenses.

 

(a)          The Company shall pay the Consultant for Services performed in
accordance herewith at a rate of $4,167 per month due on the first ($2,083.50)
and fifteenth ($2,083.50) of each month. Payments due for a partial month of
service shall be prorated to reflect same.

 

(b)          The Company shall issue to the Consultant, as soon as practicable
following execution of this Agreement, for Services to be performed in
accordance herewith, stock options as set forth on Schedule A hereto.

 

(c)          The Company will pay directly or promptly reimburse Consultant upon
demand (after submission of invoices or other appropriate substantiation for
their payment), all reasonable out-of-pocket costs and expenses reasonably
incurred in furtherance of his engagement hereunder; provided, however, that any
single expense item in excess of $100 is subject to prior written approval by
the Company. The obligation to pay and/or reimburse Consultant for his expenses
as contemplated herein shall continue and shall survive termination of
Consultant’s engagement hereunder with respect to any and all expenses incurred
prior to such termination.

 

5.            Representations, Warranties and Covenants of the Consultant.

 

The Consultant represents and warrants to, and covenants with, the Company, as
follows:

 

(a)          the Consultant has the capacity, power and authority to enter into
this Agreement and has the ability, experience and skills necessary to carry out
his obligations under this Agreement;

 

(b)          the Consultant shall comply with all securities laws and
regulations applicable to the Company and the Consultant, and all policies,
rules and requirements of any exchange or quotation system on which the shares
of the Company trade;

 

          Consultant   Company

 

2

 

 

(c)          the Consultant shall act at all times in the best interests of the
Company and to perform the Services with the standard of care, skill and
diligence of an experienced consultant with experience in performing the
Services;

 

(d)          the Consultant will not distribute or disseminate any information
concerning the Company in any form or medium, unless such information and the
form and context in which it is to be presented has either (i) been provided to
the Consultant by the Company expressly for distribution or dissemination, or
(ii) has been reviewed and approved in writing by the Company prior to its
distribution or dissemination by the Consultant;

 

(e)          the Consultant will not engage in any transaction involving the
offer or sale of securities of the Company, and will not solicit or encourage
any other party to engage in any transaction involving the offer or sale of
securities of the Company, at any time that the Consultant is in possession of
material non-public information concerning the Company; and

 

(f)          the Consultant shall comply with all instructions and directions
regarding the Services received from the Company.

 

6.            Services Not Exclusive.

 

The Consultant shall devote such of his time and effort necessary to the
discharge of his duties hereunder. The Company acknowledges that the Consultant
is engaged in other business activities, and that he will continue such
activities during the term of this Agreement. The Consultant shall not be
restricted from engaging in other business activities during the term of this
Agreement.

 

7.            Confidentiality.

 

(a)          The Consultant understands that the Company and/or its affiliates,
from time to time, may impart to the Consultant confidential information,
whether such information is written, oral or graphic.

 

For purposes of this Agreement, “Confidential Information” means information,
which is used in the business of the Company or its affiliates and (i) is
proprietary to, about or created by the Company or its affiliates, (ii) gives
the Company or its affiliates some competitive business advantage or the
opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its affiliates, (iii) is
designated as Confidential Information by the Company or its affiliates, is
known by the Consultant to be considered confidential by the Company or its
affiliates, or from all the relevant circumstances should reasonably be assumed
by the Consultant to be confidential and proprietary to the Company or its
affiliates, or (iv) is not generally known by non-Company personnel. Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):

 

(i) Internal personnel and financial information of the Company or its
affiliates, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its affiliates;

 



          Consultant   Company

 

3

 

 

(ii) Marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any acquisition prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its affiliates which
have been or are being discussed;

 

(iii) Names of customers and their representatives, contracts (including their
contents and parties), customer services, and the type, quantity, specifications
and content of products and services purchased, leased, licensed or received by
customers of the Company or its affiliates; and

 

(iv) Confidential and proprietary information provided to the Company or its
affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).

 

The Consultant hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.

 

(b)          The Consultant agrees as follows: (1) only to use the Confidential
Information to provide services to the Company and its affiliates; (2) only to
communicate the Confidential Information to third parties on a need-to-know
basis; and (3) not to otherwise disclose or use any Confidential Information,
except as may be required by law or otherwise authorized by the Board. Upon
demand by the Company or upon termination of the Consulting Agreement, the
Consultant will deliver to the Company all manuals, photographs, recordings and
any other instrument or device by which, through which or on which Confidential
Information has been recorded and/or preserved, which are in the Consultant’s
possession, custody or control.

 

8.            Ownership and Confidentiality of Data and Work Product.

 

(a)          The Company, its employees, officers, affiliates, agents, counsel,
and third parties shall make confidential information and other information,
data and documents available to the Consultant during the course of the
Consultant providing the Services to the Company (collectively, "Data"). The
Consultant agrees to treat all Data as proprietary to the Company and to keep
such Data in strict confidence and to treat all Data as proprietary to the
Company. The Consultant agrees that the Company shall have sole ownership and
title to, and all rights and interests in, all documents, memoranda and other
work products prepared, procured, produced, or worked on by the Consultant in
the course of providing Services to the Company related to the Data or to Gift
Ya Now (collectively, "Work Product"). All Data and Work Product shall be
accorded treatment by the Consultant as confidential and proprietary.

 

(b)          The Consultant acknowledges and agrees that the Company, and any
other entity designated by the Company shall have the sole, exclusive right to
use the Work Product for any purpose that, in its sole discretion, it elects.

 

          Consultant   Company

 

4

 

 

9.            Asset Assignment.

 

In consideration of this Agreement, Consultant hereby assigns to the Company all
of the assets owned by the Consultant related to Consultant’s business
operations being conducted through the name Gift Ya Now including, but not
limited to, software code base, original design / creative elements, domain name
and all strategic business relationships. The Company intends to incorporate
these assets into a separate business line which is intended to utilize the Gift
Ya Now name. Consultant will work with the Company to integrate and launch this
business line. In connection with the foregoing, Consultant will execute any and
all documents reasonably requested by the Company to effect the assignment
hereunder.

 

10.          Conflicts.

 

(a)          The Consultant hereby represents and warrants that (i) no conflict
of interest shall arise as a result of the Services to be provided hereunder and
(ii) this Agreement and the Services to be provided hereunder do not violate any
agreement between Consultant and any third party.

 

(b)          The Consultant hereby covenants that (i) it shall not perform any
services for itself or on behalf of any third party which shall create a
conflict of interest with the Services to be performed hereunder, and (ii) it
shall not enter into any contract which would be violated by the performance of
the Services provided, or to be provided, hereunder.

 

11.          Injunctive Relief.

 

Each party acknowledges that a breach or threatened breach of any of the
covenants or other agreements contained herein would give rise to irreparable
injury to the party relying on such covenant or other agreement which injury
would be inadequately compensable in money damages. Accordingly, such party or
where appropriate, a client of such party, may seek and obtain an injunctive
relief from the breach or threatened breach of any provision, requirement or
covenant of this Agreement, in addition to and not in limitation of any other
legal remedies which may be available.

 

The parties acknowledge and agree that the covenants contained herein are
necessary for the protection of the parties' respective legitimate business
interests and are reasonable in scope and content.

 

12.          Compliance with Law; Indemnification.

 

(a)          The Consultant shall comply with all securities laws and
regulations applicable to the Consultant, and all policies, rules and
requirements of any exchange or quotation system on which the shares of the
Company trade.

 

(b)          The Consultant shall not provide any person or entity with
investment advice, analysis or recommendations regarding the Company and/or its
securities.

 

          Consultant   Company

 

5

 

 

(c)          The Consultant hereby covenants and agrees to indemnify the
Company, its stockholders, directors, officers, employees, affiliates, and
agents and their respective successors and assigns and to hold them harmless
from and against any and all losses, claims, liabilities, obligations, fines,
penalties, damages and expenses, including reasonable attorney's fees incurred
by any of them resulting from or arising out of any action by the Consultant
which constitutes a violation of any law or regulation or as a result of any
misrepresentation or other breach of this Agreement made by the Consultant.

 

13.          Miscellaneous Provisions.

 

(a)          Presumption. This Agreement or any section thereof shall not be
construed against any party due to the fact that said Agreement or any section
thereof was drafted by said party.

 

(b)          Computation of Time. In computing any period of time pursuant to
this Agreement, the day of the act, event or default from which the designated
period of time begins to run shall be included, unless it is a Saturday, Sunday
or a legal holiday, in which event the period shall begin to run on the next day
which is not a Saturday, Sunday or legal holiday, in which event the period
shall run until the end of the next day thereafter which is not a Saturday,
Sunday or legal holiday.

 

(c)          Titles and Captions. All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

 

(d)          Pronouns and Plurals. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the Person or Persons may require.

 

(e)          Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purpose of this Agreement.

 

(f)          Good Faith, Cooperation and Due Diligence. The parties hereto
covenant, warrant and represent to each other good faith, complete cooperation,
due diligence and honesty in fact in the performance of all obligations of the
parties pursuant to this Agreement. All promises and covenants are mutual and
dependent.

 

(g)          If any provision of this Agreement, or the application of such
provision to any person or circumstance, becomes or is found to be illegal,
shall be held invalid, or unenforceable for any reason, such clause provision
must first be modified to the extent necessary to make this Agreement legal and
enforceable and then if necessary, second, severed from the remainder of the
Agreement to allow the remainder of the Agreement to remain in full force and
effect.

 

(h)          Assignment. This Agreement may not be assigned by either party
hereto without the written consent of the other, but shall be binding upon
successors of the parties.

 

(i)          Notices. All notices required or permitted to be given under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier
(such as FedEx or similar express delivery service), at the address set forth
heretofore, or to such other offices or address as either party may designate,
upon at least ten (10) days' written notice, to the other party.

 

          Consultant   Company

 

6

 

 

(j)          Governing Law; Arbitration. The validity, performance, construction
and effect of this Agreement shall be governed by the laws of the State of
California, applicable to agreements to be wholly performed within the State of
California. Any and all disputes, complaints, controversies, claims and
grievances arising under, out of, in connection with, or in any manner related
to this Agreement or the relation of the parties hereunder (other than disputes
under the Confidentiality Agreement which shall be resolved in accordance with
the provisions thereof) shall be submitted to final and binding arbitration to
be conducted by the American Arbitration Association in Orange County,
California, in accordance with its Commercial Arbitration Rules (including the
Expedited Procedures thereof). Arbitration proceedings hereunder may be
commenced by written notice from either party hereto to the other party. Such
proceedings and evidence shall be confidential. The arbitrator shall have the
power and the authority to make such decisions and awards as he shall deem
appropriate, including granting damages and costs to the prevailing party
(including fees of the arbitrator, but excluding punitive, exemplary,
consequential or special damages and attorneys' fees), and the granting or
issuance of such mandatory directions, prohibitions, orders, restraints and
other injunctions as he may deem necessary or advisable directed to or against
any of the parties, including a direction or order requiring specific
performance of any covenant, agreement or provision of this Agreement as a
result of a breach or threatened breach thereof. In arriving at his decision,
the arbitrator shall be free to consider all such matters, facts and principles,
including the comparative fault of the parties, as he in his sole discretion
shall determine. To the extent that there is a prevailing party in the
arbitration, the losing party shall pay all costs of the arbitration; otherwise
the costs of such arbitration shall be borne equally by the parties, provided
that in either case each party shall bear the cost of its own attorneys' fees
and expenses. Any decision and award of the arbitrator shall be final, binding
and conclusive upon both of the parties hereto and said decision and award may
be entered as a final judgment in any court of competent jurisdiction. It is
expressly agreed that arbitration as provided herein shall be the exclusive
means for determination of all matters as above provided and neither of the
parties hereto shall institute any action or proceeding in any court of law or
equity, state or federal, other than respecting enforcement of the arbitrator's
award hereunder. The foregoing sentence shall be a bona fide defense in any
action or proceeding instituted contrary to this Agreement.

 

(k)          Entire Agreement. This Agreement contains the entire understanding
and agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.

 

(l)          Waiver. A delay or failure by any party to exercise a right under
this Agreement, or a partial or single exercise of that right, shall not
constitute a waiver of that or any other right.

 

(m)        Counterparts. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. In the event that the
document is signed by one party and faxed to another, the parties agree that a
fixed signature shall be binding upon the parties to this agreement as thought
the signature was an original.

 

          Consultant   Company

 

7

 

 

(n)         Successors. The provisions of this Agreement shall be binding upon
all parties, their successors and assigns; provided that this Agreement may not
be assigned by either Company or Consultant without the express written consent
of the other.

 

(o)         Counsel. The parties expressly acknowledge that each has been
advised to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.

 

(Remainder of Page Intentionally Left Blank)

 

          Consultant   Company

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Consulting

 

Agreement to be effective as of the day and year provided herein.

 

EVENTURE INTERACTIVE, INC.   CONSULTANT       By: /s/ Gannon K. Giguiere   /s/
Vinay Jatwani Name:  Gannon K. Giguiere   Name:  Vinay Jatwani Title:  Chief
Executive Officer    

 

          Consultant   Company

 

9

 

 

Schedule A

 

1.Engagement Period:  24 Months

 

2.Duties:

 

Consultant will work directly with the Company’s executive team and will have
responsibility for growing the Company through acquisitions, joint ventures,
partnerships and divestments.  He will identify, evaluate, develop, and
implement acquisition, partnership, and alliance opportunities that support
strategic growth initiatives.

 

The Company anticipates, as a means to accelerate growth, entering into multiple
deals including acquisitions, joint ventures and partnerships across geographies
and product lines.  The Consultant will help manage all aspects of the Company’s
M&A process.

 

He will lead and coordinate the development, analysis and execution of proposed
mergers, acquisitions, divestitures and/or other strategic relationships within
this category and provide strong linkage to the entire executive team on a
deal-by-deal basis.

 

Specific responsibilities include:

 

·Assist in the development and understanding of business unit strategies

·Identify strategic investment or divestment opportunities and communicate
recommendations to executive leadership as appropriate

·Lead transaction process, including coordination of sponsor business,
functional diligence teams, and management of external consultants and advisors,
etc.

·Lead M&A transaction process including:

oIdentify target opportunities

oOriginate and qualify acquisition and partnering targets

oConduct acquisition due diligence

oNegotiation and closing processes

oManage the post-acquisition integration processes

·Build and maintain productive relationships with corporate and business unit
executives, with target company management teams, and professional networks that
can assist in development initiatives

·Provide M&A training across organization

·Be considered a strategic thought leader, demonstrating strong business acumen,
and be a change agent

·As necessary, provide support to critical non-M&A related projects

·Help the Company to maintain a strong bench of M&A and Business Development
professionals, providing strong career advancement opportunities

·Integration of Gift Ya Now into Company’s business

 

          Consultant   Company

 

10

 

 

3.Cash Compensation:  $50,000 per year payable in equal bi-monthly amounts
(twice a month)

 

4.Annual Bonus:  To be determined by achievement of Milestones set by the Board
of Directors during each year of the Engagement Period.

 

5.Stock Option Grant:  175,000 non-statutory options under the Company’s 2012
Equity Incentive Plan to purchase 175,000 shares of the Company’s common stock
at $1.00 per share with an immediate vest and an option life of 10 years.

 

          Consultant   Company

 

11

